UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 Filed by the Registrant  Filed by a Party other than the Registrant  Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Commerce Union Bancshares, Inc. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1)and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0 -11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: COMMERCE UNION BANCSHARES, INC. 1736 Carothers Parkway,Suite 100 Brentwood, Tennessee 37027 April 19, 2017 Dear fellow shareholder: You are cordially invited to attend the annual meeting of shareholders of Commerce Union Bancshares, Inc. This letter serves as your official notice that we will hold the meeting on Thursday, June 1, 2017, at 5:00 p.m., local time, at the Tennessee Bankers Association, located at 211 Athens Way, Nashville, Tennessee 37228 for the following purposes: 1. To elect as directors the four nominees named in the accompanying proxy statement; 2. To ratify the appointment of Maggart & Associates, P.C. as our independent registered public accountants for our fiscal year ending December 31, 2017; and 3. To transact such other business as may properly come before the annual meeting or any adjournment of the meeting. This proxy statement is first being mailed to shareholders on or about April 26, 2017. Your vote is important. Whether or not you plan to attend the annual meeting, we hope you will vote as soon as possible. Detailed voting instructions are included on your proxy card. However, if your shares are held in “street name,” you will need to obtain a proxy form from the institution that holds your shares in order to vote at our annual meeting. By order of the board of directors, DeVan D. Ard,Jr. President William R. (Ron) DeBerry Chairman and Chief Executive Officer 1 COMMERCE UNION BANCSHARES, INC. 1736 Carothers Parkway, Suite 100 Brentwood, Tennessee 37027 April 19, 201 7 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS To Be Held June 1, 2017 General Our board of directors is soliciting proxies for the 2017 annual meeting of shareholders. This proxy statement contains important information for you to consider when deciding how to vote on the matters brought before the meeting. We encourage you to read it carefully. We are distributing this proxy statement on or about April 26, 2017. In this proxy statement, the terms “ we ,” “ our ,” “ ours ,” “ us ,” “ Commerce Union ” and the “ Company ” refer to Commerce Union Bancshares, Inc. The terms “ Reliant ” and “ Reliant Bank ” refer to our wholly owned subsidiary, Reliant Bank, a Tennessee banking corporation. Voting Information The board set April 7, 2017 as the record date for the meeting. Shareholders owning shares of our common stock at the close of business on that date are entitled to attend and vote at the meeting, with each share entitled to one vote. There were 7,826,450 shares of common stock outstanding on the record date. A majority of the outstanding shares of common stock entitled to vote at the meeting will constitute a quorum. We will count abstentions and broker non-votes, which are described below, in determining whether a quorum exists. Many of our shareholders hold their shares through a stockbroker, bank, or other nominee rather than directly in their own name. If you hold our shares in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in street name, and your broker or nominee, who is considered the shareholder of record with respect to those shares, is forwarding these materials to you. As the beneficial owner, you have the right to direct your broker, bank, or other nominee how to vote and are also invited to attend the annual meeting. However, since you are not the shareholder of record, you may not vote these shares in person at the meeting unless you obtain a signed proxy from the shareholder of record giving you the right to vote the shares. Your broker, bank, or other nominee has enclosed or provided a voting instruction card for you to use to direct your broker, bank, or other nominee how to vote these shares. If a share is represented for any purpose at the annual meeting by the presence of the registered owner or a person holding a valid proxy for the registered owner, it is deemed to be present for the purpose of establishing a quorum. Therefore, valid proxies which are marked “Abstain” or “Withhold” or as to which no vote is marked, including broker non-votes (which are described below), will be included in determining the number of votes present or represented at the annual meeting. When you sign the proxy card you appoint DeVan D. Ard, Jr. and William R. (Ron) DeBerry as your representatives at the meeting. Messrs. Ard and DeBerry will vote your proxy as you have instructed them on the proxy card. If you submit a proxy but do not specify how you would like it to be voted, Messrs. Ard and DeBerry will vote your proxy for the election to the board of directors of all nominees listed below under “Election of Directors” and for the ratification of the appointment of our independent registered public accountants for the year ending December 31, 2017. We are not aware of any other matters to be considered at the meeting. However, if any other matters come before the meeting, Messrs. DeBerry and Ard will vote your proxy on such matters in accordance with their judgment. Broker non-votes A broker non-vote occurs when a broker submits a proxy card with respect to shares held in a fiduciary capacity (typically referred to as being held in “street name”) but declines to vote on a particular matter because the broker has not received voting instructions from the beneficial owner. Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote such shares on routine matters, but not on non-routine matters. The ratification of auditors is a routine matter. The election of directors is not a routine matter. 2 Voting and quorum requirements at the meeting In order to have a meeting, it is necessary that a quorum be present. A quorum will be present if a majority of the shares of common stock are represented at the annual meeting in person or by proxy. Abstentions and broker non-votes will be counted for purposes of determining the presence or absence of a quorum. Abstentions and broker non-votes will not be counted as having voted either for or against a proposal. Assuming that a quorum is present: ● With respect to Proposal No. 1, the directors will be elected by a plurality of the votes of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors. This means that the individuals who receive the highest number of votes are selected as directors up to the maximum number of directors to be elected at the meeting. We will not count abstentions, broker non-votes or the failure to return a signed proxy as either for or against a director, so abstentions, broker non-votes and the failure to return a signed proxy have no impact on the election of a director. ● With respect to Proposal No. 2, the proposal will be approved if the number of shares of common stock voted in favor of the matter exceeds the number of shares of common stock voted against the matter. If a shareholder submits a proxy but does not specify how he or she would like it to be voted, then the proxy will be voted “FOR” the ratification of the appointment of our independent registered public accountants for the year ending December 31, 2017. We will not count abstentions, broker non-votes or the failure to return a signed proxy as either for or against this proposal, so abstentions, broker non-votes and the failure to return a signed proxy have no impact on the ratification of the appointment of our independent registered public accountants. As to any other matter that may be properly brought before the annual meeting, your proxy will be voted as our board of directors may recommend. If our board of directors makes no recommendation, your proxy will be voted as the proxy holders named in your proxy card deem advisable. As of the date of this proxy statement, our board of directors does not know of any other matter that is expected to be presented for consideration at the annual meeting. You may revoke your proxy and change your vote at any time before the polls close at the meeting. If you are the record holder of the shares, you may do this by (a) signing and delivering another proxy with a later date, or (b) by voting in person at the meeting. Solicitation of proxies Solicitations of proxies may be made in person or by mail, telephone, or other means. We are paying for the costs of preparing and mailing the proxy materials and of reimbursing brokers and others for their expenses of forwarding copies of the proxy materials to our shareholders. Our directors, officers, and employees may assist in soliciting proxies but will not receive additional compensation for doing so. On request, we will provide, without charge, a copy of our Annual Report on Form 10-K for the year ended December 31, 2016, as filed with the SEC (including a list briefly describing the exhibits thereto), to any shareholder. Please contact us at (615) 221-2020, or write to J. Daniel Dellinger, our Chief Financial Officer, at 1736 Carothers Parkway, Suite 100, Brentwood, Tennessee 37027, for any such request. 2015 Bank Merger Effective April 1, 2015, Commerce Union completed the merger of legacy Reliant Bank, a Tennessee corporation (“ Legacy Reliant Bank ”) with and into Commerce Union’s subsidiary bank, Commerce Union Bank. At the closing of the merger, Reliant Bank merged with and into Commerce Union Bank, with Commerce Union Bank surviving the merger as the surviving corporation. Effective September 24, 2015, Commerce Union Bank changed its name to “Reliant Bank” and is referred to in this proxy statement as “Reliant Bank.” 3 PROPOSAL ONE ELECTION OF DIRECTORS Nominees and Vote Required to Elect Nominees The board of directors currently has 11 members divided into three classes with staggered terms, so that the terms of only approximately one-third of the board members’ terms expire at each annual meeting. The current terms of the Class I directors will expire at the 2018 annual meeting of shareholders. The terms of the Class II directors will expire at the 2019 annual meeting of shareholders, and the terms of the Class III directors will expire at the 2017 annual meeting of shareholders. Our current directors and their classes are: Name Board class Homayoun Aminmadani Class II Director DeVan D. Ard, Jr. Class I Director Charles Trimble (Trim) Beasley Class II Director John Lewis (Buddy) Bourne Class III Director* William Ronald (Ron) DeBerry Class I Director Sharon H. Edwards Class I Director Farzin Ferdowsi Class I Director Darrell S. Freeman, Sr. Class III Director* James Gilbert Hodges Class III Director* James R. Kelley Class III Director* Don Richard Sloan Class II Director * Standing for election by the shareholders at the meeting. The board of directors recommends that you elect Messrs. Bourne, Freeman, Hodges, and Kelley as Class III directors. If a quorum is present, the directors will be elected by a plurality of the votes cast at the meeting. This means that the four nominees receiving the highest number of votes will be elected directors. Abstentions, broker non-votes, and the failure to return a signed proxy will have no effect on the outcome of the vote on this matter. If you submit a proxy but do not specify how you would like it to be voted, Messrs. Ard and DeBerry will vote your proxy to elect Messrs. Bourne, Freeman, Hodges, and Kelley. If any of these nominees is unable or fails to accept nomination or election (which we do not anticipate), Messrs. Ard and DeBerry will vote instead for a replacement to be recommended by the board of directors, unless you specifically instruct otherwise in the proxy. Information about Directors The following table shows for each director of Commerce Union as of April 15, 2017: (1) his or her name; (2) his or her age; (3) how long he or she has been a director of Commerce Union; (4) his or her position(s) with Commerce Union or Reliant Bank, other than as a director; and (5) his or her principal occupation and business experience for the past five years. Except as otherwise indicated, each director has been engaged in his or her present principal occupation for more than five years. 4 Name (Age) Director Since Positions and Business Experience Homayoun Aminmadani (71) Homayoun Aminmadani is a veteran restaurateur with more than 40 years of experience in the YUM! Brands, Inc. as a franchisee of various brands. During these years, Mr. Aminmadani has developed over 150 Pizza Hut restaurants and, through his ownership in various entities, he owns and operates more than 50 Taco Bell restaurants and other various franchised restaurants. He has been involved in the development of several office buildings, shopping centers and residential subdivisions. Mr. Aminmadani is a former organizer and executive board member of Premier Bank of Brentwood, which merged with Bancorp South in December 2004. He was a member of the board of trustees for Franklin Road Academy for many years. A native of Iran, Mr. Aminmadani immigrated to the United States in 1964 and earned his Bachelor of Science degree in civil engineering from the University of Kansas. Mr. Aminmadani was a director of Reliant Bank from 2006 to 2015 and was appointed to the Commerce Union board of directors effective April 1, 2015. DeVan D. Ard, Jr. (62) DeVan Ard, Jr. is the president of Commerce Union and the president and chief executive officer of Reliant Bank. He is a 35-year banking veteran. He began his career with AmSouth Bank in 1981 and held various positions through 2004 before leaving to form Reliant Bank. Reliant was started by a group of businessmen and women in 2006 as a full service community bank headquartered in Brentwood, Tennessee. Prior to the merger with Commerce Union Bank, Reliant Bank had grown to over $400 million in assets. Reliant Bank currently serves its customers through eight branches in Williamson, Davidson, Robertson, and Sumner County, and loan production offices in Murfreesboro and Chattanooga. Playing an active role in the business and nonprofit community, Mr. Ard currently serves as Chairman of the board for the We Are Building Lives Foundation, and is a board member and finance committee member for the Middle Tennessee Council of Boy Scouts of America. Mr. Ard is also a member of the Rotary Club of Nashville, a board member and past Chairman of the Adventure Science Center, past president of the PENCIL Foundation, and is a graduate of Leadership Nashville. Mr. Ard holds a Master’s Degree in Business Administration from the University of Alabama, Tuscaloosa and earned his Bachelor of Arts degree in business administration and history from Vanderbilt University. Mr. Ard was a director of Reliant Bank from 2006 to 2015 and was appointed to the Commerce Union board of directors effective April 1, 2015. Charles Trimble Beasley (69) Trim Beasley is currently the president of Center Star, Inc., a research and development firm specializing in thermal reflective material properties. He graduated from Vanderbilt University with a Bachelor of Engineering degree in 1970 and went on to earn a Master of Business Administration degree from the University of Tennessee in 1975. Mr. Beasley began his business career with Everett Beasley, Inc., serving as company president for 17 years before selling his business interest in 1997. Since that time, he has been involved in numerous small business ventures, securities, and real estate investments. Mr. Beasley has served in the past as president of the Robertson County Cancer Society, president of the Robertson County Chamber of Commerce, president of the Springfield Rotary Club, and a member of the inaugural class of Leadership Middle Tennessee. He currently serves on the advisory committee of the Jennings A. Jones College of Business at Middle Tennessee State University. Additionally, Mr. Beasley has previously served on community bank boards, including First National Bank, Springfield. Mr. Beasley is presently a director of Farmers National Bank in Bowling Green, Kentucky. Mr. Beasley brings decades of business experience and understanding of community banking to the board of directors of Commerce Union and the board of directors of Reliant Bank, where he serves on the Audit Committee, the Compensation Committee, and the Executive/Loan committee. 5 John Lewis Bourne (62) Buddy Bourne is a veteran agricultural professional with over 31 years of experience in the tobacco industry. He graduated from Austin Peay State University with a Bachelor of Science degree in Agriculture. Since retiring from his position at Altria Client Services, his most recent employer, Mr. Bourne has continued to pursue his second career as a farmer, producing dark tobacco as well as grain crops. Over the course of his career, Mr. Bourne has been an active member in a variety of professional and community organizations, including the Middle Regional Advisory Council for the University of Tennessee Institute of Agriculture, the Alpha Gamma Rho fraternity, and the Delta Tau Alpha agricultural honor society. Mr. Bourne brings an extensive knowledge of agribusiness as well as a thorough understanding of local farming conditions to the board of directors of Commerce Union and the board of directors of Reliant Bank. Mr. Bourne serves on the Audit Committee and the Governance and Nominating Committee. William Ronald DeBerry (70) Ron DeBerry is currently the chief executive officer of Commerce Union. He received a Bachelor of Business Administration from the University of Mississippi in 1969 and earned a Master of Business of Administration from the University of Tennessee in 1977. After graduating from the University of Mississippi, Mr. DeBerry was commissioned a second lieutenant in the U.S. Army, serving on active duty from 1969 until 1971, including a tour of duty in Vietnam. Mr. DeBerry began his banking career with the former Commerce Union Bank in 1973. He was repeatedly promoted over the following decades, serving in an array of positions with increasing responsibility over strategic banking matters. On August 14, 2006, Mr. DeBerry established the new Commerce Union Bank, which was renamed Reliant Bank in 2015. Since its inception, he has overseen the bank’s expansion into Sumner and Davidson counties. Mr. DeBerry brings 44 years of banking experience and knowledge to the board of directors of Commerce Union and the board of directors of Reliant Bank. He currently serves as chairman of the board of directors of Commerce Union and is a member of the board of directors of Reliant Bank. Mr. DeBerry is an active member of the industry and the communities in which he works. He is a past director of the Tennessee Bankers Association and currently serves as a member of the Association’s Government Relations Committee. He serves as a board member and an executive committee member of the Middle Tennessee Council of Boy Scouts of America. He is a member of the Springfield Kiwanis Club. He is a graduate of Leadership Nashville. He is a former president of PENCIL Foundation and past director of the Robertson County Chamber of Commerce. Sharon H. Edwards (51) Ms. Edwards is the Finance Director of Willis Towers Watson North America, Finance Director of Willis Towers Watson Corporate Risk & Broking and the Chief Financial Officer of Willis North America, Inc., all units of Willis Towers Watson Public Limited Company. Ms. Edwards joined Willis Towers Watson in 1991 and has extensive financial and operational expertise. Prior to serving as CFO, Ms. Edwards worked as the Chief Administrative Officer of Willis North America, Inc. She is a Certified Public Accountant, a Chartered Global Management Accountant, and holds a Bachelor’s of Science in Accounting from the University of Tennessee. Prior to joining Willis Towers Watson, Ms. Edwards spent four years working for the public accounting firm of Arthur Andersen & Co. Ms. Edwards has co-chaired the Women at Willis initiative in North America and also serves on the Willis Foundation Board of Directors. In addition to her duties at Willis Towers Watson, Ms. Edwards serves on the Board of Trustees for Pope John Paul II High School. In 2011, Ms. Edwards was selected as one of Business Insurance magazine’s 2011 “Women to Watch.” Additionally, Ms. Edwards was selected as a finalist for the Nashville Business Journal’s 2013 “Women of Influence” and a 2oard Walk of Fame honoree. She is a member of Women Corporate Directors, the AICPA, and Tennessee Society of CPA’s. Farzin Ferdowsi (70) Farzin Ferdowsi has a long history of building successful franchises and serving in leadership roles in the banking and finance community in Middle Tennessee. He is chief executive officer of Brentwood, Tennessee-based Management Resources Company. Formed in 1971, MRCO manages 50 Taco Bell restaurants in Middle Tennessee and Southern Kentucky. Mr. Ferdowsi’s commitment to community service includes participating on numerous corporate and nonprofit boards. He currently serves as a board member for the Taco Bell Foundation, Boys and Girls Club of Middle Tennessee, and the Community Foundation. He is a former board member of the Vanderbilt Ingram Cancer Center Board of Overseers. He is also a former board member for Nashville Alliance for Public Education, Goodwill Industries, TSU Foundation, Tennessee Performing Arts Center and Trustees for Leadership Nashville. He is also a member of the Rotary Club of Nashville. A native of Iran, Mr. Ferdowsi immigrated to the United States in 1965 and earned his Bachelor of Science degree in industrial and mechanical engineering from Kansas State University. Mr. Ferdowsi was a director of Reliant Bank from 2006 to 2015 and was appointed to the Commerce Union board of directors effective April 1, 2015. 6 Darrell S. Freeman, Sr. (52) Darrell S. Freeman Sr. is the chairman of Zycron, Inc., an information technology services and solutions firm he founded in 1991 in Nashville, Tenn. Zycron employs more than 330 IT professionals across the country. Mr. Freeman was an organizing director of Reliant Bank. He is also the co-founder and chairman of Pinnacle Construction Partners, which provides a full range of preconstruction planning and construction management services for the public and private sector. He is the lead independent director of AAC Holdings and is the current chairman of the board of directors of S3 Asset Management. Mr. Freeman’s commitment to the Nashville community is evident through his recently completed, two-term service as immediate past chairman of the Nashville Chamber of Commerce. He is a former board member of Centennial Medical Center, and as former chairman of the 100 Black Men of Middle Tennessee, he led the organization to achieve chapter of the year in 2005. Other organizations for which Mr. Freeman serves or has served on the board are: Stone Crest Medical Center, Nashville Community Foundation, the Nashville Downtown Rotary Club, the Federal Reserve Advisory Board, the African American Museum of Music Art and Culture, Middle Tennessee State University Board of Trustees, the Board of Tennessee Board of Regents and the Nashville Broadband Task Force. Mr. Freeman holds a bachelor’s and a master’s degree from Middle Tennessee State University. James Gilbert Hodges (62) Jim Hodges is the president of Hodges Group, Inc., a construction company he started in 1990. He currently directs the overall construction management, organization, and operations of all projects and related construction activities for the corporation. Over the course of nearly 25 years, Mr. Hodges has succeeded in expanding his company’s portfolio, offering hundreds of services to his clients and building Hodges Group into a multi-discipline construction company. In addition to his work at Hodges Group, Mr. Hodges has served in leadership positions at various community organizations, including the Chamber of Commerce of Sumner County, Mayor’s Advisory Council, Leadership Middle Tennessee, Portland Planning Commission, and Sumner County Industrial Board. He has also been the recipient of numerous awards, such as Citizen of the Year, Small Business of the Year, the Industrial Excellence Award, and the Governor’s Excellence Award. Additionally, Mr. Hodges served for 12 years on the advisory board for Cumberland Bank. He brings decades of experience in construction and small business management to the board of directors of Commerce Union and the board of directors of Reliant Bank. James R. Kelley (69) Jim Kelley is a member of Neal & Harwell, PLC. His practice is focused primarily in the areas of commercial law, bankruptcy, taxation and general corporate matters. He earned his degree from Vanderbilt University and graduated from Emory Law School with distinction receiving a JD and an LLM in Taxation. He has received many professional accolades including recognition as one of Tennessee’s 101 Best Lawyers by Business Tennessee magazine, 100 Super Lawyers in Tennessee by Law & Politics and the publishers of Memphis Magazine, and The Best of the Bar by the Nashville Business Journal, being listed in Best Lawyers in America since 1989 and in Chambers USA and admission as a Fellow in the American College of Bankruptcy and as a Fellow in the Nashville Bar Foundation. Mr. Kelley is active in many civic and charitable organizations. He is currently a member of the board of directors of American Friends of Chantilly, a member of the board of trustees of Watkins College of Art, Design, and Film, and a member of the board of directors of Family and Children’s Services. He previously served as a member of the board of directors, on the executive committee, and as president of Nashville Cares; as a member of the board of directors, on the executive committee, and as president of Oasis Center; and as a member of the board of directors, on the executive committee, and as president of Greenways for Nashville. Mr. Kelly is also a former member of the board of directors and former president of the Richland West End NeighborhoodAssociation. Mr. Kelley was a director of Reliant Bank from 2009 to 2015 and was appointed to the Commerce Union board of directors effective April 1, 2015. 7 Don Richard Sloan (67) Don Sloan is an independent pharmacist who has owned and operated South Side Drug Company in Springfield, TN, for 40 years. He attended Austin Peay State University and graduated from the University of Tennessee College of Pharmacy in Memphis, TN, in 1972. In addition to his duties at South Side Drug Company, Mr. Sloan is a partial owner of Springfield Drugs and serves on the Robertson County Board of Health and the City of Springfield’s Zoning and Appeals Board. He is also a member of the Tennessee Pharmacist Association and the American Pharmacy Cooperative. As a long-time small businessman and healthcare professional, Mr. Sloan brings valuable insights to the board of directors of Commerce Union and the board of directors of Reliant Bank. Information about Executive Officers Set forth below is information about our executive officers, other than our directors, Mr. DeBerry, our chief executive officer, and Mr. Ard, our President, who are discussed above. Name (Age) Officer Since Positions and Business Experience J. Dan Dellinger (56) Chief Financial Officer Dan Dellinger is the Chief Financial Officer of Commerce Union. Mr. Dellinger is a veteran community banker with over 25 years’ experience. He has served as the chief financial officer for three community banks. Mr. Dellinger served in that role for Premier Bank of Brentwood from 1997 until its sale to BancorpSouth in 2004. He also served in that role for an East Tennessee community bank from 1992 until 1996. Prior to his career in banking, Mr. Dellinger spent 11 years in public accounting. He is a Certified Public Accountant (inactive) in the state of Tennessee and is a member of the Tennessee Society of CPA’s and the AICPA. Mr. Dellinger has participated on several CFO panels for the AICPA and the Tennessee Bankers Association. Mr. Dellinger has also served as an instructor for The Southeastern School of Banking. He served as a director for the Independent Division of the Tennessee Bankers Association for 3 years. He currently serves as a member of the Tennessee Bankers Association’s Government Relations Committee and participates in the Committee’s annual legislators visit to Washington, D.C. Mr. Dellinger is a member of the Executive Board for the Middle Tennessee Council of the Boy Scouts of America. He also serves on the Finance Committee. Mr. Dellinger is a past member of the Brentwood Rotary Club where he served for 15 years. Mr. Dellinger received his bachelor degree in business administration with a concentration in accounting from East Tennessee University and is a graduate of The Southeastern School of Banking. Certain Other Related Transactions Reliant Bank has had, and expects to have in the future, loans and other banking transactions in the ordinary course of business with directors (including independent directors) and executive officers of Commerce Union and Reliant Bank, including members of their families or corporations, partnerships or other organizations in which such officers or directors have a controlling interest. These loans are made on substantially the same terms (including interest rates and collateral) as those available at the time for comparable transactions with persons not related to Reliant Bank and did not involve more than the normal risk of collectability or present other unfavorable features. 8 In addition, Reliant Bank is subject to the provisions of Section23A of the Federal Reserve Act, which places limits on the amount of loans or extensions of credit to, or investments in, or certain other transactions with, affiliates and on the amount of advances to third parties collateralized by the securities or obligations of affiliates. Reliant Bank is also subject to the provisions of Section23B of the Federal Reserve Act which, among other things, prohibits an institution from engaging in certain transactions with certain affiliates unless the transactions are on terms substantially the same, or at least as favorable to such institution or its subsidiaries, as those prevailing at the time for comparable transactions with nonaffiliated companies. The aggregate dollar amount of loans outstanding to directors and executive officers of Reliant Bank and Commerce Union was approximately $12,584,408.25 at December 31, 2016. Reliant Mortgage Ventures, LLC is a subsidiary of Reliant Bank, which provides mortgage banking services to bank customers. Roger Williams is the president of Reliant Mortgage Ventures, LLC, and Mr. Dellinger is the secretary. This entity was formed as a Tennessee limited liability company in 2011 and has two members, Reliant Bank and VHC Fund 1, LLC, a Tennessee limited liability company. Reliant Bank holds 51% of the governance rights and 30% of the financial rights. VHC Fund 1, LLC holds 49% of the governance rights and 70% of the financial rights. VHC Fund 1, LLC is controlled by an immediate family member of Mr. Ferdowsi. On April 1, 2010, legacy Reliant Bank (“ Reliant ”), entered into a Lease Agreement, by and between Reliant and RBC Center II, LLC (now d/b/a RBC Center II, GP) (“ RBC Center II ”) (the “ Operations Lease ”) and a Lease Agreement by and between Reliant and RBC Center II (the “ Branch Lease ”). The Operations Lease and the Branch Lease were assumed by Commerce Union Bank effective April1, 2015, upon consummation of the merger of legacy Reliant Bank with and into Commerce Union Bank, with Commerce Union Bank surviving the merger and later changing its name to “Reliant Bank.” Certain directors of the Company are limited partners of entities that hold equity interests in RBC Center II. HomayounAminmadani and a family member of Farzin Ferdowsi are limited partners of AFF RBC II, LP, which holds a 40% equity interest in RBC Center II. Darrell S. Freeman, Sr. and James R. Kelley are limited partners of KF RBC II, LP, which holds a 17.5% equity interest in RBC Center II. The board members included in this paragraph have disposed of all ownership in the leased properties. The buildings involved were sold to new owners unaffiliated with the Company on February 19, 2015 and January 28, 2016. Policies on Related Party Transactions Related party transactions are governed by our Code of Ethics, which applies to all officers, directors and employees. This code covers a wide range of potential activities, including, among others, conflicts of interest, self-dealing, and related party transactions. Waiver of the policies set forth in this code will only be permitted when circumstances warrant. Such waivers for directors and executive officers, or that provide a benefit to a director or executive officer may be made only by the board of directors, as a whole, or the audit committee of the board of directors and must be promptly disclosed as required by applicable law or regulation. Absent such a review and approval process in conformity with the applicable guidelines relating to the particular transaction under consideration, such arrangements are not permitted. Involvement in Certain Legal Proceedings In 2008, Messrs. Ferdowsi and Aminmadani each owned a 45% equity interest in (i) American Hospitality Corporation, (ii) Restaurant Management of Carolina, L.P., and (iii) East West Enterprises, LLC. These three entities owned and operated approximately 80 franchised restaurants in the southeastern United States. In November 2008, one of three lenders to those entities declared a non-monetary default under a credit agreement and subsequently filed a complaint in the U.S. District Court for the Middle District of Tennessee in Nashville seeking the appointment of a receiver for the entities. Messrs. Ferdowsi and Aminmadani, along with the other owners of the entities, all of whom were guarantors of the credit obligations, were also named as defendants in the receivership proceedings. The three entities, in turn, filed petitions for relief under Chapter 11 of the U.S. bankruptcy code in the U.S. Bankruptcy Court for the Middle District of Tennessee in Nashville. In 2009, the three entities and the owners negotiated a consensual Chapter 11 plan of reorganization with the creditors that provided for payment in full of all claims over time. The plan was effective on October7, 2009. Under the terms of the Chapter 11 plan, Messrs. Ferdowsi and Aminmadani, along with the other owners, reaffirmed their guaranties. In 2010, all of the creditors received payment in cash in full payment of the claims. Recommendation of our Board of Directors OUR BOARD OF DIRECTORS RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THE NOMINEES NAMED ABOVE. 9 Security Ownership of Certain Beneficial Owners and Management The following table sets forth information known to the company with respect to beneficial ownership of the company’s common stock as of April 7, 2017 for (i) each director and nominee, (ii) each holder of 5.0% or greater of the company’s common stock, (iii) the company’s named executive officers, and (iv) all named executive officers and directors as a group. Unless otherwise indicated, the mailing address for each beneficial owner is care of Commerce Union Bancshares, Inc., 1736 Carothers Parkway, Suite 100, Brentwood, Tennessee 37027. Name Number of Commerce Union Shares Owned Right to Acquire (1) % of Beneficial Ownership As of April 7, 2017 Directors and Named Executive Officers Homayoun Aminmadani 0 3.53% DeVan D. Ard, Jr. (3) * Charles Trimble (Trim) Beasley 0 * John Lewis (Buddy) Bourne 0 * William Ronald (Ron) DeBerry (4) 1.73% J. Daniel Dellinger (5) * Sharon Edwards 0 * Farzin Ferdowsi 0 3.31% Darrell S. Freeman, Sr. 0 * James Gilbert Hodges 0 * James R. Kelley 0 * Don Richard Sloan 0 * All current directors and named executive officers as a group (12 persons) 12.51% Less than 1% Includes shares that may be acquired within the next 60 days as of April 7, 2017 by exercising vested stock options but does not include any unvested stock options. For each individual, this percentage is determined by assuming the named person exercises all options which he or she has the right to acquire within 60 days, but that no other persons exercise any options or warrants. For the directors and executive officers as a group and the current and prospective directors and executive officers as a group, these percentages are determined by assuming that each director or executive officer exercises all options which he or she has the right to acquire within 60 days, but that no other persons exercise any options. The calculations are based on 7,826,450 shares of Commerce Union common stock outstanding on April 7, 2017. 32,360 of these shares are pledged as security for loans. Of these shares, 24,800 are shares held by spouse, Paula DeBerry, and 1,000 vested options are held by spouse, Paula DeBerry. 52,000 of these shares are pledged as security for a loan. Of these shares, 12,625 are held by spouse, Cassie Dellinger, and 537 are held by Mr. Dellinger’s sons and stepson; 2,543 vested options are held by spouse, Cassie Dellinger. 4,000 of these shares are pledged as a security for a loan. 10 THE COMPANY’S QUALIFIED RETIREMENT PLAN AND LONG-TERM EQUITY PLANS 401(k) Plan Reliant Bank has established the Reliant Bank 401(k) Plan pursuant to which it makes matching and discretionary contributions on behalf of each of the executive officers. Reliant Bank also maintains and pays premiums on behalf of each executive officer under a life insurance plan and provides partial payment of premiums for medical benefits if the executive officer so elects. Commerce Union Bancshares, Inc. Amended and Restated Stock Option Plan Background and Purpose . On April 28, 2011, Commerce Union adopted the Commerce Union Bancshares, Inc. Stock Option Plan for directors, organizers and management employees of Commerce Union and Commerce Bank, and on March 10, 2015, the shareholders of Commerce Union approved the Commerce Union Bancshares, Inc. Amended and Restated Stock Option Plan. The stock option plan permits the grant of awards of up to 1,250,000 shares of Commerce Union common stock in the form of stock options. The stock option plan seeks to advance the interests of Commerce Union shareholders by offering management and employees of Commerce Union and Reliant Bank a flexible means of compensation and motivation for outstanding performance and by offering directors and organizers with a grant of equity for furthering the growth and profitability of each entity. The Commerce Union Bancshares, Inc. Amended and Restated Stock Option Plan will continue to remain in effect until March23, 2021. However, it is the intention of the Company that new grants will not be made under this stock option plan going forward. Eligibility . Any employee or director of Commerce Union or Reliant Bank that is selected by the board of directors of Commerce Union, is eligible to receive grants under the Amended and Restated Stock Option Plan except for a director of Commerce Union or Reliant Bank who serves on the board of directors of an entity other than as provided under Rule 16b-3 of the Securities Exchange Act 1934. Only employees can receive grants of incentive stock options. Administration . The amended and restated stock option plan is administered by the board of directors of Commerce Union. The board of directors has the power to interpret the amended and restated stock option plan and to determine the type and amount of grants, the terms and conditions of the grants and the terms of agreements that will be entered into with the personnel receiving grants. Additionally, the board of directors has the power to amend any outstanding awards of options to the extent it deems appropriate, provided that the individual grantee’s consent is required if the amendment is adverse to the grantee’s interest. The board of directors has the power to make rules and guidelines for carrying out the amended and restated stock option plan and any interpretation by the board of directors of the terms and provisions regarding the amended and restated stock option plan are final and binding. Types of Awards . Stock options are rights to purchase a specified number of shares of common stock at a price fixed by the board of directors. Each option must be represented by an award agreement identifying the option as either an “incentive stock option,” within the meaning of Section 422 of the Code, or a “non-qualified stock option,” which does not satisfy the conditions of Section 422 of the Code. The award agreement also must specify the number of shares of common stock that may be issued upon exercise of the options, and set forth the exercise price of the options. The exercise price for options that qualify as incentive stock options may not be less than 100% of the fair market value of the common stock as of the date of grant. The option exercise price may be satisfied in cash or certified or cashier’s check payable to the order of Commerce Union. Options have a maximum term of 10 years from the date of grant. The board of directors has broad discretion to determine the terms and conditions upon which options may be exercised, and the board of directors may determine to include additional terms in the award agreements. Transferability . No options under the amended and restated stock option plan are transferable other than by a will or the laws of descent and distribution, as applicable. Amendment and Termination . The board of directors may amend, alter, suspend or terminate the plan at any time. Any amendment to the plan must be approved by the stockholders to the extent such approval is required by the terms of the plan, the rules and regulations of the Securities and Exchange Commission, or the rules and regulations of any exchange upon which Commerce Union’s stock is listed. However, no amendment, alteration, suspension or termination of the plan may impair the rights of any participant, unless mutually agreed in writing by the participant and the Committee. 11 Adjustments upon Change in Capitalization. In the event of a reorganization, recapitalization, stock split, stock dividend, issuance of securities convertible into stock, combination of shares, merger, consolidation or any other change in the corporate structure of Commerce Union affecting any shares of stock, or a sale by Commerce Union of all or substantially all of its assets, or any distribution to shareholders other than a normal cash dividend, or any assumption or conversion of outstanding grants as a result of an acquisition, the board of directors will make appropriate adjustments in the period of time in which non-qualified stock options may be exercised, the number and kind of shares authorized, and any adjustments in outstanding grants of options as deemed appropriate to maintain equivalent value providing that the incentive stock options will continue to meet the requirements of Code Sections 422 and 424. Change in Control. A change in control of Commerce Union or Reliant Bank will occur upon the happening of one or more of the following events: (i) an acquisition in one or more transactions of 25% or more of the voting stock by any person, or by two or more persons acting as a group other than directly from Commerce Union or Reliant Bank; (ii) an acquisition in one or more transactions of at least 15% but less than 25% of the voting stock by any person, or by two or more persons acting as a group (excluding officers and directors of Reliant Bank), and the adoption by the board of directors of a resolution declaring that a change in control of Commerce Union or Reliant Bank has occurred; (iii) a merger, consolidation, reorganization, recapitalization or similar transaction involving the stock of Commerce Union or upon the culmination of which more than 50% of the voting stock of the surviving corporation is held by person(s) other than former shareholders of Commerce Union or Reliant Bank; and (iv) 25% or more of the directors elected by shareholders of Commerce Union or Reliant Bank are persons who were not listed as nominees in Commerce Union’s or Reliant Bank’s then most recent proxy statement, unless a majority of the members of the board of directors of Commerce Union or Reliant Bank, excluding the new directors, vote that no change in control occurred by virtue of the election of the new directors. If a change in control occurs due to any of the listed events, the outstanding options under this plan shall continue to vest in accordance with the vesting schedule set forth in the option holder’s stock option agreement and continue to be exercised in accordance with terms set forth in the option holder’s stock option agreement. Commerce Union Bancshares, Inc. 2015 Equity Incentive Plan General. On April23, 2015, the board of directors adopted, and the Commerce Union shareholders later approved at the 2015 annual meeting, the Commerce Union Bancshares, Inc. 2015 Equity Incentive Plan (the “ 2015 Plan ”). The purpose of the 2015 Plan is to promote the company’s interests by attracting and retaining employees through performance-related incentives to achieve long-range performance goals, enabling employees to participate in the financial success of the company, encouraging ownership of company stock by employees, and linking employees’ compensation to the long-term interests of the company and its shareholders. Additionally, the 2015 Plan provides for compensation for directors of Commerce Union and its subsidiaries for their service as members of the various boards of directors through grants of non-qualified options and/or restricted stock. The 2015 Plan provides for compensation through incentive stock options, non-qualified stock options, restricted stock grants, and performance-based cash and equity awards. Plan Term .
